Title: From Thomas Jefferson to Jones & Howell, 12 February 1805
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Washington Feb. 12. 05.
                  
                  I now inclose you a draught of the US. bank at this place on that of Philadelphia for 249.33 D the amount of nail rod shipped about the latter end of October.   by a letter of Dec. 9. I asked the favor of you to forward two tons more, which in yours of the 15th. you proposed to do soon after unless hindered by the ice. not having heard further from you, and knowing the state of the weather which followed I presume it has not been shipped. in that case I must pray it to be forwarded the moment the river opens. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
               